BUDGE, J. —
This action was brought by respondent to recover $1,459.69 from appellant as surety upon a bond to reimburse the former for any pecuniary loss sustained by reason of the fraud or dishonesty of its employees. The cause was tried before the court without a jury, and from a judgment in favor of respondent in the sum of $1,124.14, this appeal is taken.
From an examination of the record and the authorities, we have reached the conclusion that the evidence is sufficient to support the judgment, that the court did not err in its *22construction of the bond (United States Fidelity & G. Co. v. Egg Shippers’ S. & Filler Co., 148 Fed. 353, 78 C. C. A. 345), and correctly applied the law to the facts of this case. No reversible error appearing in the record, the judgment of the trial court is affirmed, and it is so ordered. Costs are awarded to respondent.
Rice, C. J., and Dunn and Lee, JJ., concur.
McCarthy, J., disqualified.